1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                                ***
4
      ROBERT ROYCE BYFORD,                            Case No. 3:11-cv-00112-JCM-WGC
5
           Petitioner,
6           v.                                        ORDER DENYING MOTION TO
                                                      VACATE STAY AND REOPEN HABEAS
7                                                     CORPUS PROCEEDING (ECF NO. 81)
      WILLIAM GITTERE, et al.,
8
           Respondents.
9

10

11          In this capital habeas corpus action, on February 1, 2013, the Court granted a
12   motion filed by the petitioner, Robert Royce Byford, requesting that the action be stayed
13   pending his further state-court litigation. See Order entered February 1, 2013 (ECF No.
14   53). Then, on March 13, 2017, the Court granted Byford’s motion to temporarily lift the
15   stay to allow him to add to his petition in this action a new claim, one based on Hurst v.
16   Florida, 136 S.Ct. 616 (2016). See Order entered March 13, 2017 (ECF No. 73). In all
17   other respects the stay remained in place following the March 13, 2017, order. See id.
18          On August 13, 2019, Byford filed a motion to lift the stay (ECF No. 81). In that
19   motion, Byford states:
20                  Mr. Byford recognizes that his state court proceedings are not
            formally completed, as his appeal from the state district court’s denial of
21          his successive petition remains pending in the Nevada Supreme Court.
            See ECF No. 79 (6-14-19 Status Report). However, given that the denial
22          of that appeal appears to be a foregone conclusion in light of the Nevada
            Supreme Court’s decision addressing the Hurst issue in Castillo v. State,
23          442 P.3d 558 (Nev. 2019), and the likelihood that Mr. Byford’s claims
            presented in his successive state court petition will be exhausted by the
24          time this Court issues any ruling addressing his claims procedurally or on
            their merits, Mr. Byford desires to lift the current stay and pursue this
25          Court’s federal habeas review of the merits of his constitutional claims.
26   Motion to Vacate Stay and Reopen Habeas Corpus Proceeding (ECF No. 81),
27   p. 3. Respondents filed an opposition to the motion to lift the stay (ECF No. 82),
28   arguing that lifting the stay now would be premature and would defeat the
                                                  1
1    purpose of the stay, in that this case would then proceed with an unexhausted

2    claim in Byford’s petition. Response to Motion to Vacate Stay and Reopen

3    Habeas Corpus Proceeding (ECF No. 82), p. 1. Respondents argue, further, that

4    proceeding with this case before the state court rules on the Hurst claim would

5    be unfair to Respondents “because the nature of the state court decision will

6    undoubtedly affect how Respondents litigate Byford’s Hurst claim.” Id. at 1.

7    Byford replied on September 4, 2019 (ECF No. 83).

8           Byford’s request to lift the stay of this action is premature. The Court will

9    not lift the stay based upon Byford’s prediction how the state court will rule on his

10   Hurst claim. And, the Court will not, under the circumstances in this case, require

11   the Respondents to proceed upon a petition including an unexhausted claim. The

12   point of the stay was for Byford to fully exhaust all his claims in state court before

13   proceeding in this federal habeas action. See Order entered February 1, 2013

14   (ECF No. 53) (“Byford must exhaust all of his unexhausted claims in state court

15   during the stay imposed pursuant to this order.”). In the interests of fairness and

16   judicial economy, the Court will deny Byford’s motion, and the stay of this action

17   will remain in effect until the state-court proceeding is completed.

18          IT IS THEREFORE ORDERED that Petitioner’s Motion to Vacate Stay

19   and Reopen Habeas Corpus Proceeding (ECF No. 81) is DENIED.

20          IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure

21   25(d), the Clerk of the Court shall substitute William Gittere for Timothy Filson, on the

22   docket for this case, as the respondent warden.

23

24                September
            DATED THIS      10,of2019.
                       ___ day    ______________________, 2019.
25

26
                                                JAMES C. MAHAN,
27                                              UNITED STATES DISTRICT JUDGE
28
                                                   2
